Title: To Thomas Jefferson from Thomas Appleton, 12 December 1808
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Leghorn 12th. December 1808.
                  
                  I should not so often intrude, Sir, on your time, if the circuitous route I am compell’d to adopt, render’d less uncertain the conveyance of letters to the U’States, for all direct communication, has long since been suspended.—On intimation being given me that exequaturs under the new government would be requir’d from the foreign Consuls here, I applied to mr Armstrong, to know what steps I should pursue for the attaining my purpose. In his reply, he recommends my immediate application to you, Sir, for he adds, “the commission must be address’d to french authorities.”—May I then request, if my conduct during the eleven years I have fill’d this consulate, has receiv’d your approbation, that you would have the goodness to continue to me your bounty, and at the same time, to cause me to be furnish’d with your commission, address’d to the authorities of the french empire.—The task I have had to folfill, during the various changes and revolutions which Tuscany has experienc’d, since the time of my residence here, has not always been an easy one: and this I trust will be my apology, Sir, if any involuntary errors have escap’d me.—In my preceding letters I have mention’d the bankrupcy and evasion of Messrs Degen and Purviance Navy-agents in this place, under mr Smith Secretary of the navy.—On the dissolution of this house, another was form’d under the firm of Samuel & William Y. Purviance & Co., and likewise charg’d with the agency—but this was dissolv’d in the early part of September last, in order to secure the property of Wm. Y. Purviance, as one of the late bankrupts.—and finally in the same month was establish’d the third house, under the firm of Samuel Purviance & Co, who fail’d on the 2nd. of the present month.
                  The concerns of the latter are now in the hands of deputies nam’d by the Tribunal of Commerce—while mr Purviance himself is under personal arrest.—From the investigation I have been able already to make, (as I act by powers from Colel. Lear at Algiers, on his own, as well as on account of the government,) my opinion is, that there will not be even the smallest dividend to be made, among the Non-priviledg’d creditors: in his warehouses, there was not found a particle of merchandize, nor in his chest, was there a cent of money.—As I am the only american Consul in the mediterranean, who has not hitherto join’d with the duties of his office those of the navy, it may not therefore be surprising that I should be desirous, Sir, of obtaining this agency, now that it is become vacant, especially when it is consider’d, that every foreign Consul in this port unites these employments.—I confess, I am somewhat solicitous to accomplish my purpose in this respect; but far less, however, from the emoluments I may derive from it, than I am to appear in the Country where I reside, fully to enjoy the confidence of my government.—The authorities here acknowledge no one but the Consul; hence it follows, that every assistance, (and they are not few in number,) which the commanders of our ships of war require when in this port, Can only be obtain’d thro’ my mediation; and I am Sure I need not add, that their visits occasion me no indifferent expence.—I am not ignorant that the secretary of the navy, provided it Still depends on his choice, should be satisfied of the pecuniary validity of the person he appoints; but on this score he will find the most ample security in my brother John Appleton, and brother-in-law Thomas Perkins both of Boston; who are equal to any responsive bonds that may be requir’d.—Accept, Sir, the assurance of the high respect with which I have the honor to be
                  Your Most Obedient Servant
                  
                     Th: Appleton
                     
                  
               